DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application does not claim priority thus the effective filing date is the filing date of the utility patent which is 6 February 2017.

Election/Restrictions
The Applicant has previously elected sodium polyacrylate starch (superabsorbent polymer).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 29 December 2021 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 29 December 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the 

Status of the Claims
Claims 1-2 and 4-16 are pending.
Claims 1-2 and 4-16 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Finley et al. (US 2015/0023895 A1) in view of Catalfamo et al. (US 6,369,121 B1).
	The Applicant claims, in claim 1, a personal care composition in the form of a water-in-oil high internal phase emulsion (HIPE) comprising 1) more than about 74% of an internal aqueous phase, 2) about 0.01-3% of a superabsorbent polymer (SAP) in the internal aqueous phase, and 3) less than about 26% of a continuous oil phase wherein 
	Finley is towards a skin care composition providing high levels of SPF protection comprising stabilizing agents to provide a good skin feel [0001-0003]. The composition can be made as a water-in-oil emulsion with an aqueous phase present in from 1-95% by weight and the oil phase present in from 1-95% by weight [0030-0031]. That is, if the oil phase is present in 20%, the aqueous phase would necessarily be present in 80% as required in the instant claims. The aqueous phase solvent may be selected from water and/or solvents such as glycerin in any amount [0030]. In one embodiment, the phase (either phase) may have a viscosity from about 75,000-100,000 centipoise (about 75-100 Pa-s) [0032]. The emulsion of Finley can comprise from 0.01-10% of a SAP such as crosslinked sodium polyacrylates, sodium polyacrylate, Sanfresh (sodium polyacrylate starch), or Makimousse-25 (sodium polyacrylate starch) which have a swell number-average diameter of 10-100 microns and a dry diameter of less than 100 microns [0043-0047]. Additionally, a silicone elastomer such as DC 9040 (identified in the specification as being a suitable elastomer gel) can be included in the composition in about 0.1-20% [0048-0049]. Emulsifiers can also be included in about 0.1-10% [0090]. The composition can further comprise skin care active, vitamins, peptides, and other active agents such as niacinamide [0094-0096]. Niacinamide is exemplified as being in the aqueous phase along with glycerin [0119]. While Finley does not exemplify 
	Finley does not teach the droplets of the internal aqueous phase as being between 10-250 microns.
	Catalfamo is towards a method of making a HIPE (abstract). It is noted that the viscosity of the component phases is typically much less than the overall emulsion and that the droplet size of the dispersed phase is related to the shear force applied to the emulsion (col 10, lns 37-49). The shear rates can be adjusted to vary the droplet size being produced (col 16, lns 1-9).
It would have been prima facie obvious to prepare a water-in-oil HIPE comprising about 80% of an internal aqueous phase (>74%), 0.01-10% SAP (such as crosslinked sodium polyacrylates or sodium polyacrylate starch), and about 20% oil phase (<26%) since Finley teaches this composition and renders obvious the ranges of agents. It is noted that although Finley prefers an aqueous continuous phase, Finley does teach that a continuous oil phase (which is necessary for a water-in-oil emulsion) is an alternative. In that situation, the aqueous phase would be the internal phase. Although Finley does not call their composition a HIPE, the definition of HIPE merely requires that the dispersed phase (aka internal phase) is present in an amount greater than the continuous phase. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. “The normal desire of scientists or artisans to improve upon what is already 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of SAPs, emulsifiers, elastomers, excipients, and actives from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” Regarding glycerin and niacinamide, these excipients are taught as being optional but being included in the water phase if used, therefore inclusion of each in said phase would have been obvious. Moreover, glycerin can be used in amounts up to about 90% of the water phase, thus overlapping with the required range of “from about 10% to about 75%.” As such, claims 1, 7-8, 11-15, and 20 are obvious.
	Regarding the viscosity of instant claims 2, 5, and 16, Finley teaches the phase (interpreted as meaning either the water phase, the oil phase, or both phases independently) can be in the about 75-100 Pa-s range, which overlaps with the claimed range of about 100-10,000. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). The art does not teach that the viscosity would change in response to a stress and thus the burden is shifted to the Applicant to show that the property of instant claim 5 is different from the prior art. As such, claims 2, 4-5, and 16 are also obvious.

	Regarding claim 10, it is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. As such, claims 1-2, 4-16, and 20 are rendered obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 6-7 of their remarks, that Finley does not disclose a water-in-oil emulsion and unequivocally suggests a “continuous water phase emulsion.” Moreover, Finley does not mention a HIPE and rather exemplifies low internal phase emulsions.
.

Claims 1, 4, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 5,9900,437).
See above for a description of the claims.
Mitchell teaches a water-in-oil high internal phase emulsion (HIPE) (abstract). The HIPE can be used in a range of applications including personal care products (col 1, lns 5-22) and it is preferable to prepare a HIPE foam that is safe around food, drugs, and skin (col 3, lns 17-23). The HIPE comprises a water phase and an oil phase wherein the water phase can include water, a water-soluble polymer, a cross-linking agent, and a polymerization initiator (col 3, lns 24-26). The HIPE is a thixotropic fluid m (col 9, lns 21-30).
Mitchell does not teach about the effect of the SAP on the viscosity.
It would have been prima facie obvious to prepare a water-in-oil HIPE comprising up to 97% of an internal aqueous phase (which reads on >74%), 0.01-1.0% SAP (such as starch grafted sodium polyacrylate), and the remainder as oil phase (about 3% which reads on <26%) since Mitchell teaches this composition and renders obvious the ranges of agents. Regarding the viscosity, the prior art does not teach any effect of viscosity upon the addition of the water-soluble polymer (such as starch grafted sodium polyacrylate) thus it is implied that no meaningful effect occurs. Burden is shifted to the Applicant to show that the inclusion of the water-soluble polymer in Mitchell would result in a viscosity change. Regarding the particle size of the starch grafted sodium polyacrylate, based on the prior art examples, a size of less than 212 m would have been an obvious choice of particle size. As such, claims 1, 4, 8, and 13 are obvious in view of the prior art.

Conclusion                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613